ACCEPTED
                                                                                         03-15-00464-CV
                                                                                                 8036292
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    12/1/2015 2:57:16 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-15-00464-CV
               __________________________________________________
                                                                FILED IN
                                                          3rd COURT OF APPEALS
                            IN THE COURT OF APPEALS           AUSTIN, TEXAS
                       THIRD JUDICIAL DISTRICT OF TEXAS12/1/2015 2:57:16 PM
                                    AT AUSTIN               JEFFREY D. KYLE
                 ________________________________________________Clerk

            VICTORY CHEVAL HOLDINGS, LLC, GARRETT JENNINGS
                 AND CASTLE CROWN MANAGEMENT, LLC,

                                          Appellants

                                              v.

                            DENNIS ANTOLIK, VICTOR ANTOLIK
                                and CHEVAL MANOR, INC.,

                                          Appellees


                  APPELLEES’ AGREED MOTION FOR
               SECOND EXTENSION OF DEADLINE TO FILE
           SUPPLEMENTAL CLERK’S AND REPORTER’S RECORDS


TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellees Dennis Antolik and Cheval Manor, Inc. (“Appellees”) file this

motion to extend the deadline to file supplemental clerk’s and reporter’s records

from the hearing on the cross motions for contempt referred to the trial court by

this Court.            The parties have not submitted a supplemental record from the

contempt hearing, because that hearing has not yet occurred. Because has been

continued to January 6, 2016, Appellees respectfully request that the supplemental


8590-02/00541175.000
                                              1
record deadline be extended until January 20, 2016.

         This an interlocutory appeal from a temporary injunction. Both sides have

filed motions for contempt, which this Court referred to the trial court for hearing

in orders issued on September 10 and 28, 2015. At the request of the parties, the

Court previously extended the deadline to submit supplemental clerk’s and

reporter’s records to November 24, 2015.

         After extensive negotiations, the parties have agreed on a general framework

that they believe will finally resolve all disputes between the parties, including this

appeal and the contempt motions. Because the parties are still finalizing the details

of their settlement, they agreed to continue the contempt hearing until January 6,

2016. The trial court also requested that it be allowed two weeks after the hearing

to prepare the supplemental clerk’s and reporter’s records. The parties missed the

November 24, 2015 supplemental record deadline because they and the trial

court’s staff were still trying to coordinate a date on which to reset the contempt

hearing, which was not settled until the day of the filing of this motion.

                                      PRAYER

         Accordingly, Appellees Dennis Antolik and Cheval Manor, Inc. respectfully

request that the Court extend the deadline for all parties to submit the supplemental

clerk’s and reporter’s records from the contempt hearing until January 20, 2016.




8590-02/00541175.000
                                           2
                                     Respectfully submitted,

                                     TAUBE SUMMERS HARRISON
                                     TAYLOR MEINZER BROWN LLP

                                     By: /s/ Cleveland R. Burke
                                       Mark C. Taylor
                                       State Bar No. 19713225
                                       Cleveland R. Burke
                                       State Bar No. 24064975
                                       100 Congress Avenue, 18th Floor
                                       Austin, Texas 78701
                                       (512) 472-5997
                                       (512) 472-5248 (FAX)
                                       mtaylor@taubesummers.com
                                       cburke@taubesummers.com

                                     ATTORNEYS FOR DENNIS ANTOLIK
                                     AND CHEVAL MANOR, INC.


                       CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred via email with Appellee Victor Antolik’s
attorney Jack Bacon and Appellants’ attorneys Kemp Gorthey and Peyton Smith,
all of whom agreed to the relief sought in this motion.

                                           /s/ Cleveland R. Burke
                                           Cleveland R. Burke




8590-02/00541175.000
                                       3
                        CERTIFICATE OF SERVICE

      I hereby certify that the counsel listed below were served with a true and
correct copy of the foregoing motion via eFile.TXCourts.gov on December 1,
2015:

Kemp Gorthey                                  Jack Bacon
The Gorthey Law Firm                          3839 Bee Caves Rd., Ste. 100
604 W. 12th Street                            Austin, Texas 78746
Austin, Texas 78701                           hotbacon@me.com
kemp@gortheylaw.com                           Counsel for Appellee Victor Antolik
Counsel for Appellants Garrett Jennings
and Castle Crown Management, LLC

Peyton N. Smith
Brian L. King
Reed & Scardino LLP
301 Congress Avenue, Suite 1250
Austin, Texas 78701
psmith@reedscardino.com
bking@reedscardino.com
Counsel for Appellant
Victory Cheval Holdings, LLC

                                    /s/ Cleveland R. Burke
                                    Cleveland R. Burke




8590-02/00541175.000
                                          4